UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-5118


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JOSHUA STRADER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-01152-DCN-1)


Submitted:   July 26, 2010                  Decided:   August 23, 2010


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal   Public   Defender,
Charleston, South Carolina, for Appellant.    Kevin F. McDonald,
Acting United States Attorney, Matthew J. Modica, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joshua      Strader   appeals    his     jury    conviction     for

possession of a firearm by a convicted felon in violation of

18 U.S.C. §§ 922(g)(1) (2006).           On appeal, Strader attacks the

sufficiency of the evidence to support the jury's verdict. *                We

have reviewed the record, and viewing the evidence in the light

most favorable to the Government, we find sufficient evidence to

support Strader's conviction.            See United States v. Jeffers,

570 F.3d 557, 565 (4th Cir. 2009), cert. denied, 130 S. Ct. 645

(2009).   Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




      *
       Strader was also convicted of possession of a controlled
substance; however, he does not appeal that conviction.



                                     2